DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                       JEAN LUDGER NELSON,
                             Appellant,

                                     v.

                       MARIE RUBBY ROGER,
                             Appellee.

                               No. 4D20-900

                              [August 5, 2021]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Samantha Schosberg Feuer, Judge; L.T. Case No.
502016DR012149XXXXSB.

  Jennifer Labbe of Trial Lawyers Group, Wellington, for appellant.

  Luz M. McLean of Johnson, Ritchey & Feldman, P.A., Boca Raton, for
appellee.

PER CURIAM.

  Affirmed.

DAMOORGIAN, LEVINE and KUNTZ, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.